DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 8/6/2021 have been considered but are moot in view of the new ground(s) of rejection.
I.	Applicants argue on page 2-3 of the remarks that, Wang does not disclose “a device receiving a request message from a server”.
The Examiner respectfully disagrees with Applicant’s arguments because the claim only recites “a device”.  This device can be any device including one that acts as a server which is the case in Wang.  Also any device can act as a server/client at any time depending on whether they are sending or receiving data communications.

II.	Applicants argue on pages 4-5 of the remarks that, Wang fails to teach “wherein the second parameter comprises a condition for determining the second resource”.
The Examiner respectfully disagrees with Applicant’s arguments because the notification is a resource itself.  Therefore, the condition to send a notification can be broadly interrupted as “a condition for determining a second resource”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2018/0167785 A1) in view of Kim et al. (U.S. Publication No. 2016/0088420 A1).
With respect to claim 1, Wang discloses an Internet of Things resource subscription method, implemented by a device, wherein the Internet of Things resource subscription method comprises: receiving a request message from a server, wherein the request message comprises an identifier of a first resource, an identifier of a second resource, a first parameter, and a second parameter (i.e., These resources are made addressable using a Uniform Resource Identifiers (URIs). A resource may contain child resource(s) and attribute(s) [an identifier of a first resource, an identifier of a second resource, a first parameter, and a second parameter], ¶ 8.  New procedures are described for making subscription to original resource indirectly via its announced resource. In this case, subscribers send subscription requests to announced resources maintained by a transit node. The transit node will then aggregate those requests and sends an aggregated request to the hosting node where original resources reside [an Internet of Things resource subscription method, implemented by a device, wherein the Internet of Things resource subscription method comprises: receiving a request message from a server]. When original resources have changes, the hosting node sends an aggregated notification to the transit node which will distribute the notification to subscribers, ¶ 31.  Note that SAGS 1002 and NODS 1004 could be co-located in the same transit node. For example, M2M network applications send subscription requests to their registrar M2M server, ¶ 219). 
Wang also discloses wherein the second parameter comprises a condition for determining the second resource (i.e., eventNotifCriteria: stands for the condition to trigger sending a notification to notifURI, ¶ 181). 
Wang further discloses determining that the second resource meets the condition specified by the second parameter (i.e., Each subscription may include notification policies that specify which, when, and how notifications are sent, ¶ 12. Since each subscription can contain several parameters for each of the different resources this holds true for a second resource and parameter as well as the first). 
Wang may not explicitly disclose wherein the first parameter instructs the device not to send a value of the second resource to the server.
However, Kim discloses wherein the first parameter instructs the device not to send a value of the second resource to the server (i.e., If a subscription resource corresponds to a child resource, a notification for indicating a status change of a parent resource may be delivered to an entity specified in a notificationURI attribute in the subscription resource according to configuration (or attribute configuration) of the subscription resource. If an originator has a RETRIEVE (or READ) permission for a subscribable resource, the originator may create a subscription resource. The originator of the subscription resource becomes a resource subscriber. If a modification to a subscription target resource occurs, it is able to determine whether to transmit a notification to the resource subscriber by comparing the modification and a filtering attribute (e.g., filterCriteria attribute) with each other, ¶ 162.  The filter attribute or filerCriteria is a parameter that instructs the device not to send a value of the second resource to the server) in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system (¶ 5).
Kim also discloses sending, a message to the server responsive to the condition specified by the second parameter being met, wherein the message comprises a current value of the first resource and does not include the value of the second resource (i.e., In an aspect of the present invention, provided herein is a method performed by a Machine-to-Machine (M2M) device in which a first resource and a second resource are configured, the method comprising: adding first condition information or second condition information to a filtering attribute of the first resource; receiving a request message from a first entity, the request message comprising first information indicating an address corresponding to the second resource and second information indicating an operation to be performed by the device; and when a specific condition is satisfied, sending a notification message to a second entity indicated by address information configured in the first resource, wherein the specific condition includes (1) the second resource corresponds to a parent resource of the first resource, (2) when the filtering attribute of the first resource comprises the first condition information, the first condition information comprises a variable corresponding to the operation, (3) when the filtering attribute of the first resource comprises the second condition information, and when the second resource or a child resource of the second resource is changed by the operation, the second condition information comprises a variable corresponding to a changed status of the second resource or the child resource of the second resource, and wherein each of the first resource and the second resource represents a data structure which is uniquely addressable using a unique address, ¶ 9.  See table 1 filterCriterion which describes how that parameter [first parameter] can be used in the Get request so that filtered out parameters can be removed from the response message as claimed.  Also ¶ 165 teaches further describes that the filtering attribute (e.g., filterCriteria) corresponds to a list of conditions for modification/change of a subscription target resource, and each of the conditions may be in a logical AND relation. For example, when the filtering attribute (e.g., filterCriteria) includes two conditions, if modification/change of a subscription target resource satisfies all of the two conditions, a notification may be transmitted. An amount of a notification message may be adjusted by configuring a filtering attribute to a subscription resource [changing what values are and are not in the message]. If a notification is configured to be transmitted to a notification target entity only when the configured filtering attribute is satisfied, the problem of excessive notification messages may be prevented. Table 2 shows an example of conditions that may be included in the filtering attribute.  ¶s 106-118 describe the different values that may or may not be included in response messages.  There Kim teaches that ff the corresponding request is successfully carried out, the response message may include the following information. The response message may include at least one of the following information [first or second values], or may include only the result value (rs). [0107] to: identification information (or ID) of an originator having generated the request. [0108] fr: identification information (or ID) of a receiver having received the request. [0109] mi: meta information regarding the request. [0110] rs: the result (e.g., Okay, Okay and Done, Okay and in progress) of the request. [0111] ai: additional information. [0112] cn: content of a resource to be transmitted). 
Therefore, based on Wang in view of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Wang in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system.

With respect to claim 2, Wang discloses wherein the first resource comprises a first child resource and a second child resource, wherein the current value of the first resource comprises a current value of the first child resource and a current value of the second child resource (i.e., The scope of a resource subscription includes tracking changes and operations of attribute(s) and direct child resource(s) of the subscribed-to resource [wherein the first resource comprises a first child resource and a second child resource]. Each subscription may include notification policies that specify which, when, and how notifications are sent, ¶ 12.  For example, an MN-CSE (e.g. an M2M Gateway) registers with an IN-CSE (e.g. an M2M Server) and it can announce its local resources to the IN-CSE. The announced resource can be used to facilitate and expedite resource discovery, ¶ 18.  The announced attributes shall have the same value as the original resource, and synchronization between the value of the announced attributes at the original resource and the announced resource is the responsibility of the original resource Hosting CSE [wherein the current value of the first resource comprises a current value of the first child resource and a current value of the second child resource], ¶ 19). 

With respect to claim 3, Wang may not explicitly disclose wherein the request message further comprises a third parameter, wherein the third parameter instructs the device to send an updated resource value to the server, wherein a current value of the first resource comprises an updated value of the first resource.
However, Kim discloses wherein the request message further comprises a third parameter, wherein the third parameter instructs the device to send an updated resource value to the server, wherein a current value of the first resource comprises an updated value of the first resource (i.e., In still another example, the originator may use a procedure shown in an example of FIG. 7 to update attribute information in a specific resource of the receiver. In this case, the originator may send an update request message (e.g., UPDATE request) to the receiver. The originator may update the attribute information with a new value in the specific resource of the receiver using the update request message. The update request message may include information described in the following. [0139] op: U (Update) [wherein the request message further comprises a third parameter, wherein the third parameter instructs the device to send an updated resource value to the server] [0140] to: URI of an update target resource [0141] fr: originator ID [0142] cn: information to be updated in the update target resource [wherein a current value of the first resource comprises an updated value of the first resource], ¶ 138-142) in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system (¶ 5).
Therefore, based on Wang in view of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Wang in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system.

With respect to claim 4, Wang may not explicitly disclose wherein the current value of the first child resource is different from a value of the first child resource that is sent to the server previously.
However, Kim discloses wherein the current value of the first child resource is different from a value of the first child resource that is sent to the server previously (i.e., In still another example, the originator may use a procedure shown in an example of FIG. 7 to update attribute information in a specific resource of the receiver. In this case, the originator may send an update request message (e.g., UPDATE request) to the receiver. The originator may update the attribute information with a new value in the specific resource of the receiver using the update request message. The update request message may include information described in the following. [0139] op: U (Update) [wherein the current value of the first child resource is different from a value of the first child resource that is sent to the server previously] [0140] to: URI of an update target resource [0141] fr: originator ID [0142] cn: information to be updated in the update target resource [wherein the current value of the first child resource is different from a value of the first child resource that is sent to the server previously], ¶ 138-142) in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system (¶ 5).
Kim further discloses wherein the current value of the second child resource is the same as a value of the second child resource that is sent to the server previously, and wherein the Internet of Things resource subscription method further comprises sending the current value of the first child resource to the server and not sending the current value of the second child resource to the server (i.e., when the filtering attribute of the first resource comprises the second condition information, and when the second resource or a child resource of the second resource is changed by the operation, the second condition information comprises a variable corresponding to a changed status of the second resource or the child resource of the second resource, and wherein each of the first resource and the second resource represents a data structure which is uniquely addressable using a unique address [wherein the current value of the second child resource is the same as a value of the second child resource that is sent to the server previously, and wherein the Internet of Things resource subscription method further comprises sending the current value of the first child resource to the server], ¶ 10.  In an example of Table 1, a filtering attribute (e.g., filterCriteria) corresponds to a list of conditions for modification/change of a subscription target resource, and each of the conditions may be in a logical AND relation. For example, when the filtering attribute (e.g., filterCriteria) includes two conditions, if modification/change of a subscription target resource satisfies all of the two conditions, a notification may be transmitted. An amount of a notification message may be adjusted by configuring a filtering attribute to a subscription resource. If a notification is configured to be transmitted to a notification target entity only when the configured filtering attribute is satisfied, the problem of excessive notification messages may be prevented. Table 2 shows an example of conditions that may be included in the filtering attribute, ¶ 165.  Thus, the filterCriteria parameter controls whether or not to send the current value of a child resource to the server, including a first or second child resource which is obvious to one of ordinary skill in the art). 
Therefore, based on Wang in view of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Wang in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system.

With respect to claim 5, Wang discloses wherein the request message is for resource subscription (i.e., The SUB CSF supports the inclusion of the resource subscriber ID, the hosting CSE-ID and subscribed-to resource address(es) per resource subscription request. It may also include other criteria (e.g. resource modifications of interest and notification policy) and the address(es) where to send the notifications, ¶ 13). 

With respect to claim 7, the limitations of claim 7 are similar to the limitations of claim 1 above.  The limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
(i.e., In Step 1 of FIG. 17, Subscriber1 sends a subscription request to Hosting Node. This message may contain the following parameters: [0179] resourceID: stands for identifier of subscribed-to-resource which Subscriber1 is making subscription to. [0180] notifURI: stands for the URI or address which Subscriber1 wants the notification to be sent to. [0181] eventNotifCriteria: stands for the condition to trigger sending a notification to notifURI [0182] aggrgFlag: indicates if this subscription request can be aggregated or not, ¶s 178-182). 
Wang also discloses wherein the data reporting condition is a logical combination that determines the first resource based on the first parameter and that determines the second resource based on the second parameter (i.e., see ¶s 178-182 where the aggregated request would contain multiple resources based on the conditions defined). 
However, Kim discloses sending a message to the server responsive to the first resource meeting the data reporting condition and the second resource meeting the data reporting condition, the message including a current value of the first resource and not including a current value of the second resource (i.e., In an aspect of the present invention, provided herein is a method performed by a Machine-to-Machine (M2M) device in which a first resource and a second resource are configured, the method comprising: adding first condition information or second condition information to a filtering attribute of the first resource; receiving a request message from a first entity, the request message comprising first information indicating an address corresponding to the second resource and second information indicating an operation to be performed by the device; and when a specific condition is satisfied, sending a notification message to a second entity indicated by address information configured in the first resource, wherein the specific condition includes (1) the second resource corresponds to a parent resource of the first resource, (2) when the filtering attribute of the first resource comprises the first condition information, the first condition information comprises a variable corresponding to the operation, (3) when the filtering attribute of the first resource comprises the second condition information, and when the second resource or a child resource of the second resource is changed by the operation, the second condition information comprises a variable corresponding to a changed status of the second resource or the child resource of the second resource, and wherein each of the first resource and the second resource represents a data structure which is uniquely addressable using a unique address [sending a message to the server responsive to the first resource meeting the data reporting condition and the second resource meeting the data reporting condition, the message including a current value of the first resource], ¶ 9.  See table 1 filterCriterion which describes how that parameter [first parameter] can be used in the Get request so that filtered out parameters can be removed from the response message as claimed.  Also ¶ 165 teaches further describes that the filtering attribute (e.g., filterCriteria) corresponds to a list of conditions for modification/change of a subscription target resource, and each of the conditions may be in a logical AND relation. For example, when the filtering attribute (e.g., filterCriteria) includes two conditions, if modification/change of a subscription target resource satisfies all of the two conditions, a notification may be transmitted. An amount of a notification message may be adjusted by configuring a filtering attribute to a subscription resource [and not including a current value of the second resource]. If a notification is configured to be transmitted to a notification target entity only when the configured filtering attribute is satisfied, the problem of excessive notification messages may be prevented. Table 2 shows an example of conditions that may be included in the filtering attribute.  ¶s 106-118 describe the different values that may or may not be included in response messages.  There Kim teaches that ff the corresponding request is successfully carried out, the response message may include the following information. The response message may include at least one of the following information [first or second values], or may include only the result value (rs). [0107] to: identification information (or ID) of an originator having generated the request. [0108] fr: identification information (or ID) of a receiver having received the request. [0109] mi: meta information regarding the request. [0110] rs: the result (e.g., Okay, Okay and Done, Okay and in progress) of the request. [0111] ai: additional information. [0112] cn: content of a resource to be transmitted) in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system (¶ 5).
Therefore, based on Wang in view of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kim to the system of Wang in order to provide a method for efficiently performing subscription/notification for a specific resource in a M2M system.

(i.e., ., In Step 1 of FIG. 17, Subscriber1 sends a subscription request to Hosting Node. This message may contain the following parameters: [0179] resourceID: stands for identifier of subscribed-to-resource which Subscriber1 is making subscription to. [0180] notifURI: stands for the URI or address which Subscriber1 wants the notification to be sent to. [0181] eventNotifCriteria: stands for the condition to trigger sending a notification to notifURI [0182] aggrgFlag: indicates if this subscription request can be aggregated or not, ¶s 178-182). 
Wang further discloses wherein the Internet of Things resource subscription method further comprises: determining that the first resource meets the condition comprised in the first parameter; determining that the second resource meets the condition comprised in the second parameter; sending the current value of the first resource (i.e., These users have relationship with the person and may be interested in different types of body conditions and their subscriptions to body condition data could be different. In this scenario, body condition data stored at Smart Device 706 is subscribed by different actors/users in a smart health ecosystem, ¶ 62.  Event Notification Criterion #1: "Traffic Condition"="No Congestion" [0078] Event Notification Criterion #2: "Traffic Condition"="Sporadic Congestion" [0079] Event Notification Criterion #3: "Traffic Condition"="Light Congestion" [0080] Event Notification Criterion #4: "Traffic Condition"="Medium Congestion" [0081] Event Notification Criterion #5: "Traffic Condition"="Heavy Congestion, ¶ 76.  These are multiple conditions the once satisfied will cause a current value to be sent to the server). 

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, Wang discloses wherein the first resource comprises a first child resource and a second child resource, wherein the current value of the first resource comprises a current value of the first child resource and a current value of the second child resource (i.e., The scope of a resource subscription includes tracking changes and operations of attribute(s) and direct child resource(s) of the subscribed-to resource [wherein the first resource comprises a first child resource and a second child resource]. Each subscription may include notification policies that specify which, when, and how notifications are sent, ¶ 12.  For example, an MN-CSE (e.g. an M2M Gateway) registers with an IN-CSE (e.g. an M2M Server) and it can announce its local resources to the IN-CSE. The announced resource can be used to facilitate and expedite resource discovery, ¶ 18.  The announced attributes shall have the same value as the original resource, and synchronization between the value of the announced attributes at the original resource and the announced resource is the responsibility of the original resource Hosting CSE [wherein the current value of the first resource comprises a current value of the first child resource and a current value of the second child resource], ¶ 19). 
Wang also discloses the method further comprising receiving the resource reporting message from the device for the request message, wherein the resource reporting message comprises a value of the first child resource (i.e., The scope of a resource subscription includes tracking changes and operations of attribute(s) and direct child resource(s) of the subscribed-to resource. Each subscription may include notification policies that specify which, when, and how notifications are sent, ¶ 12.  These are a type of reporting message with values). 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 1 above.  The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Wang also discloses a communication interface and a processor coupled to the communications interface (i.e., ¶ 63). 

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.



With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Claims 6, 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2018/0167785 A1) in view of Kim et al. (U.S. Publication No. 2016/0088420 A1), and further in view of Novo Diaz et al. (U.S. Publication No. 2019/0238617 A1)(hereinafter Novo).
With respect to claim 6, Wang and Kim may not explicitly disclose wherein the request message is a FETCH message.
However, Novo discloses wherein the request message is a FETCH message (i.e., The CoAP FETCH method document describes a new CoAP method called FETCH. The FETCH method provides a solution that spans the gap between the use of GET and POST. As with POST, the input to the FETCH operation is passed along within the payload of the request rather than as part of the request URI. Unlike POST, however the semantics of the FETCH method are more specifically defined, ¶ 7) in order to interact with IoT resources in a more granular way (¶ 66).
Therefore, based on Wang in view of Kim, and further in view of Novo, it would have been obvious to one having ordinary skill in the art before the effective filing date 

With respect to claims 10, 14 and 20, the limitations of claims 10, 14 and 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Jaren M. Means
/J.M.M./
Patent Examiner, Art Unit 2447	
1/27/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447